     Case 3:17-cv-01571-JAH-RBB Document 58 Filed 06/04/20 PageID.342 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10

11    EMILIO REYES,                               Case No.: 17-CV-1571 JAH (RBB)
12
                  Plaintiff in Pro Per,
13                                                ORDER GRANTING JOINT
            v.                                    STIPULATION AND MOTION TO
14
                                                  DISMISS CASE WITHOUT
15    UNITED STATES DEPARTMENT OF                 PREJUDICE
      THE INTERIOR, BUREAU OF INDIAN
16    AFFAIRS,
17    UNITED STATES DEPARTMENT OF
18
      THE INTERIOR, OFFICE OF THE
      SOLICITOR,
19

20
                  Defendants.

21

22
           IT IS HEREBY ORDERED that the Joint Stipulation and Motion to Dismiss Case
23
     Without Prejudice is GRANTED. Case No.: 17-CV-1571 JAH (RBB) is DISMISSED
24
     without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1).
25
           IT IS SO ORDERED.
26
        DATED: June 4, 2020                             __________________________
27
                                                        HON. JOHN A. HOUSTON
28                                                      U.S. DISTRICT JUDGE
